Filed 8/12/22 Gaurdianship of L.A.T. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 Guardianship of L.A.T. et al., Minors.

 PATRICIA R.,
                                                                          E076798
           Plaintiff and Respondent,
                                                                          (Super.Ct.No. GARPS1900367)
 v.
                                                                          OPINION
 GONZALO L.,

           Movant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Tara Reilly, Judge.

Reversed and remanded with directions.

         Law Offices of Valerie Ross and Valerie Ross for Movant and Appellant.

         Malcolm Cisneros, Arturo M. Cisneros and Brian S. Thomley for Plaintiff and

Respondent.




                                                              1
         Patricia R. petitioned to establish a probate guardianship of her minor

granddaughter, A. Connie L. (Connie). The court appointed Patricia as Connie’s

guardian over the objection of Connie’s father, Gonzalo L. Gonzalo appeals from that

order.

         Before any evidence was admitted at trial, the court erroneously indicated that the

proceeding concerned Gonzalo’s petition to terminate Patricia’s guardianship of his

daughter. Gonzalo and Patricia represented themselves in the trial court and did not

object to the court’s erroneous characterization. At the outset of the trial, the court

informed Gonzalo that he carried the burden of persuasion on his petition and directed

him to present his case first. After both parties presented their case, the trial court denied

Gonzalo’s supposed petition to terminate the guardianship but granted him shared

physical custody and weekly visitation. Because the trial court mistakenly proceeded as

if it were ruling on a petition to terminate a guardianship rather than a petition to create a

guardianship, we reverse and remand for further proceedings.

                                          BACKGROUND

         In August 2019, Patricia petitioned for guardianship of her daughter’s four

children, including Connie, who was the youngest at three years old. Gonzalo is alleged

to be Connie’s father and not the father of Connie’s three older half-brothers. The

guardianship petition concerning Connie’s half-brothers is not at issue in this appeal.

         Patricia alleged that her daughter, the children’s mother (mother), was mentally

unstable, had become dangerous to herself, and was unable to provide food, clothing, and

shelter for the children. The preceding month, Patricia served mother with a notice of


                                               2
eviction. Patricia alleged that in July 2019 mother had been placed on a hold in a mental

health institution.

       In September 2019, Gonzalo objected to the guardianship, claiming that he had

been a part of Connie’s life from her birth and that he shared joint custody of Connie

based on a mutual, nonjudicial agreement with mother.1 He claimed that Connie had

been living with him for the two months since Patricia evicted mother.

       The same day that Gonzalo filed his objection, the court referred the matter to an

investigator for investigation and a report.

       At a hearing in March 2020, the court granted Patricia a temporary guardianship of

Connie. Both Patricia and Gonzalo were present. The record on appeal does not include

a transcript of that hearing. According to the court’s order, Connie had been “staying

with” Gonzalo. The record does not contain any information about how long Connie had

been staying with him. On the basis of information contained in the court investigator’s

report (which is not included in the record on appeal), the court ordered Connie

“returned” to Patricia’s home. On its own motion, the court granted Patricia temporary

guardianship of Connie, finding it to be in Connie’s interest. The court also ordered

Gonzalo to attend a 12-week parenting course. The court referred the matter to a court

investigator for a supplemental report. The court granted visitation to Gonzalo from

Mondays at 9:00 a.m. through Wednesdays at 5:00 p.m. The court ordered mother not to




1     Mother also opposed the petition. Mother’s objections were later dismissed
because she failed to appear in court. Mother is not a party to this appeal.

                                               3
have any unsupervised visits with Connie. For any visits with mother, the court ordered

Patricia to be present.

       A trial on the matter proceeded in January 2021. Gonzalo and Patricia represented

themselves. Gonzalo stated that he was Connie’s father, and Patricia stated that she was

Connie’s guardian.

       At the beginning of the proceeding, the court asked Gonzalo if he had filed a

petition to terminate the guardianship. Gonzalo responded, “I’m not too sure what that

means.” The court rephrased the question and asked, “You have filed a petition with the

court asking the Court to terminate the guardianship so that [Connie] can come back and

live with you; is that correct?” Gonzalo responded affirmatively, and Patricia indicated

that she opposed Gonzalo’s petition.

       The court explained to the parties that the trial would proceed as follows:

Gonzalo, “because you have filed the petition, you have what we call the burden of proof.

That means you’ve got to convince the Court that I should terminate the guardianship.

You need to convince me about 51 percent. You need to convince me that it would not

be detrimental for [Connie] to be returned to living with you, and you need to explain to

me why you would believe that is in her best interest.” The court then informed Gonzalo

that he would present his evidence first.

       Gonzalo testified on his own behalf and called his father and sister as witnesses.

Gonzalo lived with his parents. Seven people reside in the home. When Connie stays

there, she shares a bedroom with Gonzalo.




                                             4
           Gonzalo testified that he loved Connie, had been in her life since her birth, and

provided her with everything she needs, including food, clothing, and shelter. Gonzalo

took Connie to her doctor’s appointments. Gonzalo denied ever mistreating Connie or

objecting to her seeing her brothers or Patricia. Gonzalo’s sister and father corroborated

that Gonzalo had never mistreated Connie. They also testified that he was a great father

who was attached to Connie and provided for her, and to whom she was attached.

           Gonzalo explained that he saw Connie every week starting at 5:00 p.m. on

Monday through 5:00 p.m. on Thursday. Gonzalo helped Connie attend school online.

Gonzalo worked mostly on weekends and on the days in which he did not have custody

of Connie. If Connie lived with Gonzalo full time, his parents would care for her while

he was away from home.

           Gonzalo admitted to having a “very soft spot” for mother. He continued to

interact with mother without Connie present. Gonzalo understood the court’s previous

order to mean that he could not see mother with Connie present. Gonzalo was aware that

mother had been hospitalized sometime during the prior year because of her mental

illness.

           When Gonzalo and Patricia were at court in March 2020, mother entered

Gonzalo’s residence and took Connie away. Gonzalo contacted law enforcement to

report that mother kidnapped Connie. Mother was waiting with Connie outside of the

courthouse and returned Connie to Gonzalo.

           Gonzalo admitted to having been involved in a physical altercation in 2017 with

Patricia’s son but claimed that her son had attacked him. Gonzalo denied that he had


                                                 5
returned to Patricia’s son’s residence later that day with friends to attack him. Patricia

showed Gonzalo a video recording of the incident that was not admitted into evidence

and is not included in the record on appeal.

       The trial judge explained to Gonzalo that if she granted his petition and returned

Connie to his care, she would nevertheless order that Connie spend “quite a bit of time

with her siblings and” Patricia. Gonzalo said that he would agree to that arrangement.

Gonzalo stated that he would do whatever he had to for Connie.

       Gonzalo completed the parenting course ordered by the court. He started it later

than ordered because of the COVID-19 pandemic.

       Patricia testified that Connie had lived with her since birth. Initially, mother and

Gonzalo lived with Patricia too. Patricia watched Connie when Gonzalo and mother

went out. Patricia stated that although mother and Gonzalo lived in a bedroom in her

home, Patricia provided Connie with a home and food, as well as financial and emotional

support. Patricia purchased diapers and formula for Connie.

       Connie is bonded with and loves her half-brothers, and they love and support her.

All three of Connie’s half-brothers have lived in Patricia’s home their whole lives.

Connie has her own bedroom at Patricia’s house.

       Patricia petitioned for guardianship solely because law enforcement had advised

her that something had to be done because of the circumstances with mother and law

enforcement’s having been called to the property frequently. Patricia did not want

Connie’s children removed from her home and believed that she had no choice other than

to seek guardianship.


                                               6
       Patricia believed that granting her petition for guardianship of Connie would be in

Connie’s best interest. Patricia was concerned that Gonzalo would not allow Connie to

have a continued relationship with her siblings. That concern was based on “negative

experiences” Patricia had with Gonzalo in the past. Patricia knew that Connie cared

about her father, and Patricia did not believe that Gonzalo mistreated Connie. Patricia

said that she would “always be receptive to [Connie] having a continued relationship with

her father.” Patricia expressed concern about Gonzalo not having good judgment, but she

did not otherwise explain what she meant.

       The trial judge asked the parties how the custodial arrangement had been working

with Gonzalo having Connie Mondays through Thursdays and Patricia having her the

remaining days. Patricia believed it had been working well.

       At the conclusion of the first day’s testimony, the trial judge indicated that it was

clear to her that both Gonzalo and Patricia loved Connie and that they were both

“eminently capable of caring for” Connie. The judge believed that each household

provided Connie different advantages. Regardless of her ultimate decision on

guardianship, which the judge indicated she had not yet made, the judge stated that she

would ensure that Connie would be “spending a great deal of time with the other side.”

The judge recognized that Connie would be “spoiled” at either home and described the

choice presented as involving “an embarrassment of riches in the two people that care for

this little girl.” The judge recommended that before the next day of trial the parties

should consider agreeing to a shared custody arrangement that allowed both Gonzalo and

Patricia to spend a lot of time with Connie.


                                               7
       Before trial started the next day, the judge did not ask the parties if they had

reached any agreement concerning shared custody, and the parties did not indicate that

they had. Patricia and Gonzalo both made closing statements. Patricia stressed to the

court and to Gonzalo that the only reason she petitioned for guardianship was that she

was told by law enforcement and by a social worker that she needed to do something,

because otherwise Connie could be removed from her home as a result of law

enforcement’s having been called to her home so frequently in connection with mother’s

behavior. Patricia said that she had been concerned about Gonzalo’s previous living

situation but believed the situation had improved. She also believed that Gonzalo was

more involved in the day-to-day caretaking of Connie. The only concern Patricia

expressed was about “consistency and that it doesn’t fall back to the way it was.”

       Gonzalo explained that he had been in Connie’s life since she was born. It hurt

him when he had to take Connie to Patricia’s house and to explain to Connie that she

could not stay with him longer. He reiterated that he had complied with the court’s order

to keep Connie away from mother and that he would continue to comply with any such

future order. He said that he would stop talking to mother altogether if needed and would

do whatever was necessary for him to be the best father to Connie.

       The trial court ruled: “I am going to deny the petition to terminate the

guardianship. I am going to leave—I am going to actually appoint [Patricia] as the

guardian because we haven’t actually gotten to that point yet, and let me explain why.”

The judge explained that she was concerned with Connie being able to continue to have a

relationship with her siblings. With respect to Gonzalo, the judge was concerned about


                                              8
the amount of people living in his residence and with the fact that he continued to have a

“soft spot” for mother, which the court considered a “a bit of a dangerous thing.” The

court also found not credible Gonzalo’s testimony about the altercation with Patricia’s

son.

       The court expressed concern about mother’s mental health issues. The court

ordered that mother was allowed to see all of her children so long as the visits were “100

percent supervised.” The court detailed a shared “custody/visitation schedule” between

Patricia and Gonzalo, including holidays and school breaks, with Gonzalo having weekly

custody of Connie from Monday at 5:00 p.m. through Friday after school while Connie

attended school virtually. When school returned to in-person learning, Gonzalo would

have Connie on weekends.

                                      DISCUSSION

       Before trial, the trial court indicated that the proceeding concerned Gonzalo’s

petition to terminate Patricia’s guardianship of Connie, and the court ultimately denied

that supposed petition. Gonzalo, however, did not file any such petition. He instead

objected to Patricia’s petition to establish a guardianship, which was the only petition

pending before the court. We requested supplemental briefing about the effect of the trial

court’s mistaken belief that it was ruling on Gonzalo’s petition to terminate a

guardianship rather than Patricia’s petition to establish a guardianship. We reverse and

remand for further proceedings.

       A nonparent may petition the court to establish a probate guardianship over a

minor’s person (Prob. Code, § 1510, subd. (a)), which the court may grant “if it appears


                                             9
necessary or convenient” (Prob. Code, § 1514, subd. (a)). “When the court appoints a

guardian, the authority of the parent ‘ceases.’” (Guardianship of Ann S. (2009) 45

Cal.4th 1110, 1123 (Ann S.).) “The court has discretion to grant visitation [citation], but

otherwise parental rights are completely suspended for the duration of a probate

guardianship [citation]. The guardian assumes the care, custody, and control of the child.

(Prob. Code, § 2351, subd. (a).)” (Id. at pp. 1123-1124.)

       The Probate Code “specifies that the appointment of a guardian is governed by the

Family Code chapters beginning with sections 3020 and 3040.” (Ann S., supra, 45

Cal.4th at p. 1123; Prob. Code, § 1514, subd. (b)(1).) (Undesignated statutory references

are to the Family Code.) Section 3020, subdivision (a), declares that “when making any

orders regarding the physical or legal custody or visitation of children,” “‘the health,

safety, and welfare of children shall be the court’s primary concern in determining the

best interest of children.’” (Ann S., at p. 1123.) Section 3040, subdivision (a), sets forth

a legislative preference for parental placement. (Ann S., at p. 1123.) The court

nevertheless is afforded “the widest discretion to choose a parenting plan that is in the

best interest of the child, consistent” with the statutory provision. (§ 3040, subd. (d);

Ann S., at p. 1123.)

       Under section 3041, the court may grant custody (or guardianship) of a minor to a

nonparent over the objection of a parent. (§ 3041, subd. (a); Prob. Code, § 1514, subd.

(b)(1).) To do so, the court must “make a finding that granting custody to a parent would

be detrimental to the child and that granting custody to the nonparent is required to serve

the best interest of the child.” (§ 3041, subd. (a).) In general, “a finding that parental


                                              10
custody would be detrimental to the child shall be supported by clear and convincing

evidence.” (Id., subd. (b).) However, “if the court finds by a preponderance of the

evidence that the person to whom custody may be given” is a person who has assumed a

day-to-day caretaking role of the child as statutorily described in subdivision (c) of

section 3041, then that “finding shall constitute a finding that the custody is in the best

interest of the child and that parental custody would be detrimental to the child absent a

showing by a preponderance of the evidence to the contrary.” (Id., subd. (d).)

       Subdivision (c) of section 3041 provides that “‘detriment to the child’ includes the

harm of removal from a stable placement of a child with a person who has assumed, on a

day-to-day basis, the role of the child’s parent, fulfilling both the child’s physical needs

and the child’s psychological needs for care and affection, and who has assumed that role

for a substantial period of time. A finding of detriment does not require a finding of

unfitness of the parents.” A showing of day-to-day caretaker status by a preponderance

of the evidence (§ 3041, subds. (c), (d)) thus “creates a rebuttable presumption that it

would be detrimental to place the child in the custody of a parent and the best interest of

the child requires nonparental custody” (H.S. v. N.S. (2009) 173 Cal.App.4th 1131, 1137-

1138; Guardianship of Vaughan (2012) 207 Cal.App.4th 1055, 1059).

       “Unless ended by court order, the guardianship continues until the child ‘attains

majority or dies.’ (Prob. Code, § 1600, subd. (a).)” (Ann S., supra, 45 Cal.4th at

p. 1124.) Probate Code section 1600 governs termination of a probate guardianship.

Under that provision, “the court may make an order terminating the guardianship if the

court determines that it is in the ward’s best interest to terminate the guardianship.”


                                              11
(Prob. Code, § 1601.) The sole criterion considered by the court in terminating a

guardianship is the child’s best interest. (Guardianship of L.V. (2006) 136 Cal.App.4th

481, 490 (L.V.).)

       Here, the only petition before the trial court was Patricia’s petition to establish a

probate guardianship over Connie’s person. While that petition was pending, the court

granted Patricia temporary guardianship of Connie, not permanent guardianship. To

obtain permanent guardianship of Connie under section 3041, Patricia, as a nonparent,

had to establish either (1) by clear and convincing evidence that granting custody to

Gonzalo would be detrimental to Connie and by a preponderance of the evidence that

granting custody to Patricia was in Connie’s best interest, or (2) by a preponderance of

the evidence, that Patricia had assumed the role of a day-to-day caretaker in Connie’s life

as described in subdivision (c) of section 3041, meaning that Patricia had assumed, “on a

day-to-day basis,” the role of being Connie’s parent, fulfilling both her physical needs

and her psychological needs for care and affection, and that she had “assumed that role

for a substantial period of time.” (§ 3041, subd. (c).) Either way, Patricia bore the

burden of proof in the proceeding on her petition to create a probate guardianship of

Connie.

       Proceeding on the mistaken belief that Gonzalo had filed a petition to terminate

Patricia’s guardianship, the court instructed Gonzalo before any evidence was presented

that because he filed the petition, he bore the burden of persuasion. The court told

Gonzalo that he had to prove by a preponderance of the evidence (convince the court by

“about 51 percent”) that it would not be detrimental to return Connie to his custody and


                                             12
that Gonzalo obtaining custody would be in Connie’s best interest.2 The court therefore

erroneously shifted the burden of persuasion entirely to Gonzalo, which absolved Patricia

of carrying any burden to establish the guardianship, contrary to the requirements of

section 3041.

       Because the court did not require Patricia to carry any burden of proof, the court

never made the requisite findings under section 3041. The court never found by a

preponderance of the evidence that Patricia was Connie’s day-to-day caretaker under

subdivision (c) of section 3041 and thus never found that Patricia had assumed that role

by fulfilling Connie’s physical and psychological needs on “a day-to-day basis” for a

substantial period. Nor does it appear on this record that such a finding would be

supported by substantial evidence.

       When Gonzalo filed his objection to the petition in September 2019, Connie was

living fulltime with Gonzalo. He attested that the arrangement began when mother

stopped living with Patricia, which occurred in July 2019. The record contains no

information about whether during this period Gonzalo assumed full financial and

emotional responsibility for Connie.

       The record contains scant evidence about the nature of the custodial arrangement

before July 2019. Until then, Connie had always lived at Patricia’s home. But mother



2       By requiring Gonzalo to prove that it would not be detrimental to place Connie
with him, the court applied the wrong standard even if it had been ruling on a petition
from Gonzalo to terminate a guardianship because the sole criterion in considering such a
petition is the child’s best interest. (Prob. Code, § 1601; L.V., supra, 136 Cal.App.4th at
p. 491.) No finding of detriment need be made.

                                            13
lived there too, and for some unspecified period after Connie was born, Gonzalo also

lived at Patricia’s house with mother and Connie. The record contains no evidence about

when Gonzalo stopped residing at Patricia’s house or whether and to what extent he

contributed to Connie’s care while he lived there. In his opposition to the petition,

Gonzalo attested that sometime before mother’s eviction from Connie’s residence in July

2019 he and mother shared joint custody of Connie by mutual agreement. There is no

evidence about the exact nature of that arrangement or when it began.

       It thus appears that when Connie filed the petition for guardianship in

August 2019, Gonzalo was Connie’s day-to-day caretaker and that even before Patricia

evicted mother in July 2019, Patricia may not have been providing for Connie’s needs

“on a day-to-day basis.” (§ 3041, subd. (c).) Moreover, months later in March 2020,

when the court found it to be in Connie’s best interest for Patricia to be Connie’s

temporary guardian, Connie was “staying” with Gonzalo. The record on appeal does not

contain any evidence about whether Connie had been staying with Gonzalo continuously

from July 2019.

       Then, after the court granted Patricia temporary guardianship in March 2020,

Connie split her time between Gonzalo and Patricia through the time of trial in

January 2021. For several days during the week (from Monday evening through

Thursday evening), Connie stayed with Gonzalo. Thus, when the petition was filed and

by the time of trial, there was not substantial evidence supporting a finding under

subdivision (c) of section 3041 that Patricia had “assumed, on a day-to-day basis, the role

of [Connie’s] parent, fulfilling both [Connie’s] physical needs and [Connie’s]


                                             14
psychological needs for care and affection,” and had “assumed that role for a substantial

period of time.”

       The court also did not make any findings about whether, as a nonparent who had

not assumed a day-to-day caretaking role for Connie, Patricia had carried her burden

under section 3041. It also appears on this record that Patricia could not carry her burden

of demonstrating by clear and convincing evidence that it would be detrimental for

Gonzalo to have custody of Connie. Such a finding would not be supported on this

record by substantial evidence, particularly when taking into account the clear and

convincing evidence standard that would have applied in the trial court.

(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005.) First, Patricia did not seek

guardianship of Connie on the basis of any concerns about Gonzalo. Patricia emphasized

that she instead had filed the petition because of her concerns about mother’s mental

health and because Patricia had been advised by law enforcement that she should

establish a legally recognizable relationship with Connie to prevent Connie from being

removed from her home on the basis of mother’s issues. Second, there is no indication

that Connie was mistreated or not well cared for while she was in Gonzalo’s custody,

either before or after Patricia was granted temporary guardianship. Third, the court

indicated that it believed Gonzalo was “eminently capable of caring for” Connie, loved

Connie, and might even “spoil” her. These findings by the court would undermine any

finding that granting Gonzalo custody would be detrimental to Connie. Indeed, the court

ultimately granted Gonzalo “custody/visitation” of Connie four days per week, which we

presume the court would not do if it was concerned about Connie suffering any detriment


                                            15
in Gonzalo’s care. Fourth, the only potential basis for a finding of detriment was the

court’s concern about maintaining Connie’s relationship with her siblings and about

Gonzalo’s having a “soft spot” for mother. As to the court’s concern about Connie’s

relationship with her siblings, the record contains no evidence that Gonzalo would

prevent Connie from maintaining her relationship with her half-brothers or Patricia. And

there is affirmative evidence to the contrary. Gonzalo informed the court that he would

allow Connie to see her siblings and Patricia. Moreover, there was no evidence that

Gonzalo had allowed Connie to see mother when Gonzalo had custody of Connie several

days per week after the court granted temporary guardianship to Patricia and limited

mother’s contact with Connie to supervised visits with Patricia. In addition, Gonzalo

stated that he would abide by any court orders concerning visitation with mother and

would cut off contact with mother completely, if necessary.

       In sum, had the court ruled on Patricia’s petition to establish a guardianship and

applied the appropriate standards from section 3041, there would not have been sufficient

evidence to support the necessary findings that Patricia assumed a day-to-day caretaking

role for Connie or that placing Connie with Gonzalo would be detrimental to Connie.

       We next analyze what effect the error had. We ask whether “it is reasonably

probable that a result more favorable to the appealing party would have been reached in

the absence of the error.” (People v. Watson (1956) 46 Cal.2d 818, 836.) As we have

explained, the record does not contain substantial evidence to support the findings that

the court would have been required to make in order to grant Patricia’s petition. Gonzalo

therefore would have obtained a more favorable result but for the court’s error.


                                            16
                                     DISPOSITION

       The order is reversed, and the matter is remanded for further proceedings

consistent with this opinion. Gonzalo shall recover his costs of appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MENETREZ
                                                                                   J.


We concur:

CODRINGTON
          Acting P. J.
RAPHAEL
                    J.




                                            17